DETAILED ACTION
Acknowledgements
The amendment filed 07/25/2022 is acknowledged.
Claims 1-10 are pending.
Claims 1-10 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claim 1 is amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
It is applicant’s position that “The pending claims are not directed to an abstract idea under Step 2A” because “the claimed invention does not fall into any of the enumerated sub-groups.” Examiner respectfully disagrees.
The claim(s) recite(s) obtaining payee data from a financial institution.  Specifically, the claims recite “receive…a transfer request… to import payee details…; …query the intermediary database to identify the…issuer server…; transmit, ...an export request to export the payee details…; receive,… the payee details…; …transmit,…the payee details.”. The claims describe a business process of obtaining payee data in relation to a commercial transaction.  It is interactions between people who involved in the transaction.  Therefore, it is interactions between people within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). 
Applicant argues that “the claimed invention … does not concern “something that humans do”.”  “Thus, the claims cannot fairly be characterized as a method of organizing human activity”.  Examiner respectfully disagrees.
Obtaining a payee info from a financial institution is a business process that long exist before the computer age. Obtaining a payee info from a financial institution via a mid-man (intermediate server) still is a business process that involves parties in the transaction. 
It is applicant’s position that “recitations regarding the receipt of electronic data including select data selected via a computing device display, electronic database queries, and data transmission between disparate computer systems are recitations of computer-specific activity rather than any cognizable human activity.” Examiner notes “user electronic device” is not part of the claim.  Claim 1 is directed to “an intermediary server”.  The intermediary server does not comprise “user electronic device”.  Database and computer systems are considered additional elements.
Applicant asserts “claim 1 is integrated into a practical application” because “claim 1 is directed to a specific improvement in computer-related technology by coordinating electronic data exchange between unrelated computing systems based on select data selected via a computing device display.” Examiner respectfully disagrees.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of database, processor, and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, obtaining payee data from financial institution including receive a data request from first  issuer server, identify second issuer server which maintains the data, transmit a data export request to the second issuer server, receive the data, and transmit the data to the first issuer server.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Therefore, the rejection maintains.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-10 are directed to a server.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) obtaining payee data from financial institution.  Specifically, the claims recite “receive…a transfer request… to import payee details…; …query the intermediary database to identify the…issuer server…; transmit, ..an export request to export the payee details…; receive,… the payee details…; …transmit,…the payee details.”, which is interactions between people within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for obtaining payee data from financial institution. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of database, processor and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, obtaining payee data from financial institution including receive a data request from first  issuer server, identify second issuer server which maintains the data, transmit a data export request to the second issuer server, receive the data, and transmit the data to the first issuer server.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-10 are only involves the use of database, processor and memory as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve obtaining payee data from financial institution including receive a data request from first issuer server, identify second issuer server which maintains the data, transmit a data export request to the second issuer server, receive the data, and transmit the data to the first issuer server.  This only uses the processor or computer system to automate or implement the abstract idea of performing data transfer.  Dependent claim 2 describes obtaining payee details.  Dependent claims 3 and 8 describe user authentication.   Dependent claims 4, 6 and 9 describe account identifier.  Dependent claims 5, 7 and 10 describe export request. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of obtaining payee data from financial institution including receive a data request from first  issuer server, identify second issuer server which maintains the data, transmit a data export request to the second issuer server, receive the data, and transmit the data to the first issuer server.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of database, processor and memory as tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685